Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. There is substantial evidence in the record to support the finding that the claimant left her employment without good cause. What constitutes good cause for the leaving of employment is a question of fact and, if supported by substantial evidence as in the instant case, the finding of the board should not be disturbed (Matter of Scott [Catherwood] 31 AD2d 987). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.